United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                             No. 03-41498
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE LUIS GONZALEZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-03-CR-183-1
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jose Luis Gonzalez appeals his jury-trial conviction for

possession with intent to distribute more than five kilograms of

cocaine.   See 21 U.S.C. §§ 841(a)(1), (b)(1)(A).

     Gonzalez first argues that the district court erred by not

allowing certain testimony from a law enforcement agent.         That

testimony concerned specific information about possible

sentencing reductions that the agent provided to Gonzalez during

his interrogation.    Because other law enforcement agents


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41498
                                 -2-

testified that Gonzalez already had confessed before being

advised of possible sentence reductions, and because the jury

heard some testimony that Gonzalez had been advised of the

possibility of sentencing reductions during his interrogation,

we conclude that any error in excluding the specific testimony

was harmless.    See Delaware v. Van Arsdall, 475 U.S. 673, 681

(1986) (“[A]n otherwise valid conviction should not be set

aside if . . . the constitutional error was harmless beyond a

reasonable doubt.”).

     Gonzalez also argues that the Government failed to prove

that he knowingly possessed the type and amount of controlled

substance alleged in the indictment.   As Gonzalez concedes, this

argument is foreclosed by this court’s decision in United States

v. Gamez-Gonzales, 319 F.3d 695, 700 (5th Cir.), cert. denied

538 U.S. 1068 (2003).

     AFFIRMED.